MEMORANDUM **
Guoqing Zhang, a native and citizen of China, petitions for review of a Board of Immigration Appeals’ order dismissing his appeal from an Immigration Judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We deny the petition.
Substantial evidence supports the BIA’s determination that Zhang did not satisfy the requirements necessary to establish eligibility for asylum based on past persecution. Athough whistle-blowing against' corrupt government officials may constitute political activity sufficient to form the basis for persecution on account of political opinion, the record here does not compel such a conclusion. See Grava v. I.N.S., 205 F.3d 1177, 1181 (9th Cir.2000). In order to constitute political opinion, Zhang’s opposition to corruption must be “directed toward a governing institution” and not “against individuals whose corruption was aberrational.” Id. Here, Zhang’s testimony indicates that the letters he wrote only complained about his managers’ aberrational conduct, and not systemic government corruption. Furthermore, substantial evidence supports the BIA’s conclusion that Zhang did not demonstrate that his managers’ conduct was tied to pervasive government corruption or to higher level government officials. Although the 2009 State Department Report on China supports Zhang’s contention that local managers of government-owned companies are susceptible to bribes and corruption, the report also indicates that the central government has begun to combat this type of corruption. See U.S. Depart*626ment of State, 2009 Human Rights Report: China at 29 (2010).
Furthermore, under the REAL ID Act, Zhang was required to demonstrate that his political opinion was “one central reason” for his persecution. 8 U.S.C. § 1158(b)(1)(B)(i); see Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.2009). A central reason “represents more than a mere ‘part’ of a persecutor’s motivation.” Id. at 741. Here, the record does not compel the conclusion that the police or Zhang’s managers were motivated to detain Zhang because of his perceived or actual anticorruption beliefs. See id. Zhang did not attempt to expose his managers’ conduct to any higher authorities, such as the central government, and substantial evidence supports the BIA’s determination that Zhang’s arrests could more likely be explained by his interruption of his managers’ dinner and his disruption of public peace.
Substantial evidence also supports the BIA’s determination that Zhang did not satisfy the requirements necessary to establish eligibility for asylum based on a well-founded fear of future persecution. Zhang failed to show an objectively reasonable fear of future persecution, and the record does not compel a contrary conclusion. See Castro-Martinez v. Holder, 674 F.3d 1073, 1082 (9th Cir.2011).
Substantial evidence supports the BIA’s denial of withholding of removal. As Zhang did not meet the lower standard of proof to establish asylum, it follows that he also did not meet the more stringent “clear probability” standard to establish eligibility for withholding of removal. See Ahmed v. Keisler, 504 F.3d 1183,1199 (9th Cir.2007).
Finally, Zhang asserted that he established the elements necessary for CAT relief. However, Zhang’s brief to the BIA made no arguments regarding CAT relief, and in his brief to this court Zhang failed to respond to the BIA’s holding that the CAT issue was waived. Accordingly, the CAT argument is waived. See Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir.1996).
Petition DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.